Citation Nr: 1726142	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  13-24 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to an initial rating in excess for 10 percent for coronary artery disease.

3.  Entitlement to a 100 percent rating for myocardial infarction.


REPRESENTATION

Veteran represented by:	Jonathan Kelly, Attorney at Law


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In his September 2013 VA Form 9, the Veteran indicated he wished to appear before the Board at a hearing in Washington, D.C.  However, in May 2017, the Veteran's representative withdrew the Veteran's request for a Board hearing.

Additional evidence was received subsequent to the most recent supplemental statement of the case (SSOC) issued in March 2015.  As the evidence is not pertinent to the issue being decided on appeal, a remand for RO consideration of the evidence is not necessary for that issue.  See 38 C.F.R. § 20.1304(c).

The decision below addresses the issue of whether a 100 percent rating is warranted for myocardial infarction.  The diabetes mellitus and coronary artery rating issues are addressed in the remand section following the decision.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for ischemic heart disease was received by VA on April 24, 2012, and this is the effective date assigned for his service-connected coronary artery disease status post myocardial infarction.

2.  The Veteran suffered a myocardial infarction on December 28, 2011, and the period constituting the month of the myocardial infarction and the three months following entirely predate the effective date of service connection for coronary artery disease.



CONCLUSION OF LAW

The criteria for a 100 percent rating for myocardial infarction has not been met.  38 C.F.R. § 4.104, Diagnostic Code 7006 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet.App. 545, 552 (2008).

Total Rating for Myocardial Infarction

In a July 2013 statement, the Veteran's representative contends that a 100 percent rating is warranted for his documented myocardial infarction for the month in which it occurred and for the three months following.  Diagnostic Code 7006 of 38 C.F.R. § 4.104 provides for a 100 rating during and for three months following a myocardial infarction, documented by laboratory tests.

The Veteran was service connected for coronary artery disease status post myocardial infarction primarily based upon an April 2012 disability benefits questionnaire (DBQ) by a private cardiologist.  This DBQ recorded a diagnosis of both coronary artery disease and myocardial infarction.  The date of diagnosis given for the myocardial infarction was December 28, 2011.  Records from MidMichigan Health also show that an acute myocardial infarction occurred at that time.

As such, the Veteran's service-connected disability would warrant a 100 percent rating for December 2011, and January, February, and March of 2012.  However, the Veteran's claim of service connection for ischemic heart disease was received by VA on April 24, 2012.  As noted in his August 2012 rating decision, the effective date of service connection for coronary artery disease is April 24, 2012.  Thus, while the Board acknowledges the Veteran's documented myocardial infarction resulting from his now service-connected disability, the Veteran's claim for a 100 percent rating for the month of his myocardial infarction and the three months thereafter entirely predate the effective date of service connection.  Therefore, entitlement to a 100 percent rating for myocardial infarction is not warranted.


ORDER

A 100 percent rating for myocardial infarction is denied.


REMAND

Diabetes

The Veteran has contended that his diabetes mellitus is worse than currently rated.  The Veteran's last VA examination for diabetes was conducted in July 2012.  This VA examination noted that the Veteran did not require regulation of activities as part of the medical management of his diabetes.  A July 2013 statement from the Veteran's representative noted that the Veteran's diabetes had "gotten increasingly more severe" including an increase in medication and insulin requirements.  The Board finds that this may suggest worsening of the Veteran's diabetes.  Thus, the Veteran should be afforded a new VA examination to assess the current extent and severity of his diabetes.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, subsumed in the Veteran's claim for an increase in his diabetes rating is also the contention that the manifestations of his diabetes should be separately rated.  Specifically, in July 2013 the Veteran's representative contended that the Veteran's diabetic retinopathy and erectile dysfunction warrant a separate rating.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) instructs that compensable complications of diabetes be separately rated.  The August 2012 rating decision added these two complications to the service-connected disability, but did not assign separate compensable ratings.  As such, a VA examination should be conducted to assess the extent and severity of any complications of the Veteran's diabetes to determine if separate compensable ratings are warranted.

Coronary Artery Disease

The Veteran contends his service-connected coronary artery disease is worse than currently rated.  Specifically, in a July 2013 statement the Veteran's representative highlighted that two branches of the left anterior descending arteries have a blockage of 100 and 90 percent and that the Veteran's August 2012 rating decision did not indicate METs for the Veteran.  The Board notes that the Veteran is presently rated under 38 C.F.R. § 4.104, Diagnostic Code 7005 for his coronary artery disease.  This diagnostic code utilizes METs at each level of the diagnostic rating criteria.  As noted above, the Veteran was service connected for his coronary artery disease on the basis of April 2012 DBQ.  This questionnaire indicated that a diagnostic exercise test had not been conducted, and no METs level was included in the document.  The Board finds the April 2012 DBQ not wholly adequate, and considering the Veteran has never had a VA examination conducted for his coronary artery disease, a new VA examination is warranted.  

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected diabetes mellitus, type 2.  The entire claims file should be reviewed by the examiner.

All signs and symptoms necessary for rating the Veteran's diabetes should be reported in detail, including whether it requires the regulation of activities (avoidance of strenuous occupational and recreational activities) and any complications due to diabetes.

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected coronary artery disease.  The entire claims file should be reviewed by the examiner.

All signs and symptoms necessary for rating the Veteran's diabetes should be reported in detail, including METs.  If determining METs by exercise testing cannot be done for medical reasons, an estimate should be provided.

3.  Finally, readjudicate the rating issues remaining on appeal.  If the benefits sought remain denied, issue a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


